Citation Nr: 1122348	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-35 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied reopening of a previously-denied claim for service connection for hepatitis C and a previously-denied claim for service connection for posttraumatic stress disorder.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the mental health issues as shown on the title page.

The issues of entitlement to service connection for hepatitis C and service connection for a psychiatric disability, to include posttraumatic stress disorder, are addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in August 1969 denied service connection for hepatitis; an unappealed September 2005 rating decision denied service connection for hepatitis C and denied a claim for service connection for posttraumatic stress disorder.

2.  Evidence received since the September 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for service connection for hepatitis C and service connection for posttraumatic stress disorder.


CONCLUSION OF LAW

1.  As evidence received since the September 2005 rating decision is new and material, the criteria for reopening the claim for service connection for hepatitis C are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  As evidence received since the September 2005 rating decision is new and material, the criteria for reopening the claim for service connection for posttraumatic stress disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen claims for service connection for hepatitis C and service connection for posttraumatic stress disorder.

A rating decision in August 1969 denied service connection for hepatitis.  The reason for the denial of the claim was a determination by the RO that hepatitis C was not shown by the evidence of record; specifically, service records were negative for hepatitis and a hospital record from the VA hospital in Miami, Florida revealed that the Veteran was admitted for treatment of infectious hepatitis and considered improved on discharge.  The Veteran was notified of the denial by letter but he did not appeal.  

A rating decision in September 2005 denied service connection for hepatitis C and denied service connection for posttraumatic stress disorder.  The reason for the denial of the claim for service connection for hepatitis C was that the medical evidence of record failed to show that this disability had been clinically diagnosed, the Veteran did not submit the hepatitis C risk factors questionnaire, and the RO was unable to determine if he had any risk factors associated with his military service.  The RO noted that it previously denied service connection for infectious hepatitis and the Veteran did not request to reopen this claim.  The reason for the denial of the claim for service connection for posttraumatic stress disorder was that the available evidence was insufficient to confirm the Veteran engaged in combat or was a prisoner of war, the evidence did not show a confirmed diagnosis of posttraumatic stress disorder, and the Veteran did not respond to the posttraumatic stress disorder questionnaire.  The Veteran was notified of the denial by letter but did not appeal.  The September 2005 denial is accordingly the last final denial of the claims for service connection for hepatitis C and posttraumatic stress disorder.

The Veteran submitted the instant claim in February 2007 in which he requested the reopening of his claims.

The evidence received since September 2005 pertaining to the claimed hepatitis C and psychiatric disorder includes the aforementioned hepatitis C risk factors questionnaire and posttraumatic stress disorder questionnaire.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it directly addresses the reasons the claims were previously denied and are sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, this is new and material evidence, and reopening of the claims is in order.  


ORDER

New and material evidence has been presented in connection with the claim for service connection for hepatitis C, and the claim is reopened.  

New and material evidence has been presented in connection with the claim for service connection for posttraumatic stress disorder, and the claim is reopened.  

REMAND

The Board has determined that further development is required before the Board may decide the Veteran's claims for service connection for hepatitis and a psychiatric disability.

As noted above, the RO denied service connection for hepatitis C based upon a determination that the medical evidence of record failed to show that this disability had been clinically diagnosed, the Veteran did not submit the hepatitis C risk factors questionnaire, and the RO was unable to determine if he had any risk factors associated with his military service.  

The facts establish that within one year following his discharge from active service, the Veteran was admitted to a VA hospital in Miami, Florida with infectious hepatitis, shown to be "well underway to recovery" upon his discharge in July 1969.  Private treatment records show lab results of repeatedly reactive hepatitis C virus antibody.  In February 207, the Veteran submitted responses to the hepatitis C risk factors questionnaire.  The Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hepatitis.  McLendon v Nicholson, 20 Vet. App. 79, 83 (2006).  The Board has recharacterized the issue as entitlement to service connection for hepatitis in order to avoid limiting the disability to hepatitis C (versus hepatitis B).  

The RO previously considered service connection for posttraumatic stress disorder and denied it due to the Veteran not having submitted evidence of his in-service stressors.  The Veteran has submitted a description of his in-service stressors.  Additionally, he has been diagnosed with psychiatric disorders including nervous disorder, anxiety, and depression.  As noted above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. 1.  Accordingly, to avoid prejudice to the Veteran the claim must be remanded to the originating agency to consider whether the Veteran has any diagnosed psychiatric disorder for which service connection is warranted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should provide the Veteran and his representative with all required notice regarding the claim for service connection for a psychiatric disability other than posttraumatic stress disorder. 

2.  The RO/AMC should undertake appropriate development to obtain any outstanding, available medical records pertaining to post-service treatment or examination of the Veteran's claimed hepatitis and psychiatric disability.

3.  Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to ascertain the nature and etiology of his claimed hepatitis.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should be informed of three  pieces of information: (i) an April 2004 private medical record shows that the Veteran reported "[h]e used street drugs as a young man;" (ii) in a July 2004 letter, a medical professional stated that blood work showed "no C virus on quantitative determination or on qualitative determination;" and (iii) in the February 2007 risk factors questionnaire, the Veteran denied ever using intravenous drugs or intranasal cocaine.  Thus, there is medical evidence that the Veteran does not have hepatitis C, and the Veteran has possibly provided inconsistent statements regarding his use of drugs.

Based upon the examination results and the review of the claims folder, the examiner should state whether the Veteran has residuals of a form of hepatitis.  If the answer is yes, the examiner is asked to provide an opinion as to whether there is a 50 percent or better probability that any currently present hepatitis originated during active service or is otherwise etiologically related to the Veteran's active service.  

A complete rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted, to include verifying the Veteran's stressors and/or providing the Veteran with a VA examination in connection with the claim for service connection for a psychiatric disorder.

5.  Then, the RO or the AMC should adjudicate the issues of entitlement to service connection for hepatitis and a psychiatric disability on a de novo basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


